Title: To Thomas Jefferson from George Washington, 11 December 1779
From: Washington, George
To: Jefferson, Thomas



Sir
Head Qrs. Morristown Decr. 11th. 1779.

  I have the honor to inform Your Excellency that I have received advice from New York that a very large embarkation had taken place (said to amount to 8000) and that the fleet containing them was at the Hook on the point of sailing. Their destination reported to be for Chesapæk bay, on a combined operation in the 1st place against the French Squadron there, and afterwards to attempt the rescue of the Convention troops. Their naval force may consist of five sail of the line and two frigates of 44s. besides a 50 Gun ship. The Separation of the French Squadron mentioned by our last accounts from the Southward may have been a temptation to the enemy to undertake an enterprise against that part which had arrived. But it is not perhaps very probable that the Convention troops enter into the plan; nethertheless I think it prudent to communicate the intelligence to your Excellency, that you may have the goodness to direct Your attention towards their Security, and take any precautions which may appear to you necessary without conveying an alarm. For this purpose I request the favour of you to give immediate information to the Officer commanding at Charlottesville.
By the report of a deserter and the firing of Signal guns a great part of yesterday, I am led to conclude the fleet sailed at that time.
I have the honor to be With the greatest respect & esteem Yr. Excellencys Most Obedt Servt.
